DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are pending in this application.

Election/Restrictions
Applicant’s election of the invention of Group I, claims  1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and new claim 51, in the reply filed on December 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant’s election of the species of compound: 
    PNG
    media_image1.png
    98
    278
    media_image1.png
    Greyscale
 is also acknowledged.  As the elected species was not found in the prior art, the election of species requirement of previous office action is hereby withdrawn, and the search and examination was expanded to the elected invention of Group I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9, 11, 18, 20, 25, 28, 33-36, and 38-43 of copending Application No. 16/970,881. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of Formula (Ia), see the structural formula in claim 1; the subgeneric embodiments in claims 2, 5-6, 9, 11, 18, 20, 25, 28, 33-36; and the specific compounds recited in claim 38.  The compounds are taught to be useful as pharmaceutical agents, see claims 39-43.  The instantly claimed compounds generically overlap the genus of compounds recited in reference claims.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 11, 19-20, 25, 28, 33, 36-37, 40, 43, 46, 50-53, and 56-57 of copending Application No. 16/970,860. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a pharmaceutical combination comprising an allosteric EGFR inhibitor and an ATP-competitive EGFR inhibitor.  Further, the reference claims provide a specific compound as the allosteric EGFR inhibitor, which is a compound of Formula (Ia).  Furthermore, the reference claims recite a pharmaceutical composition comprising the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor; and a method of treating cancer using the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor, see claims 53, and 56-57.  
The instantly claimed generic group of compounds are structurally analogous to the allosteric EGFR inhibitor compounds represented by Formula (Ia) of reference claims.  One of ordinary skill in the art, when preparing the combination taught in reference claims would be in possession of the instantly claimed compound.  One of ordinary skill in the art in possession of the pharmaceutical combination of reference claims, would have been motivated to select the allosteric EGFR inhibitor compound of Formula (Ia) from the reference claims, with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 11, 13, 15, 17, 21-22, 25, 28, 31, 33, 37, 40, 43, 46, and 50-57 of copending Application No. 16/970,870. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a pharmaceutical combination comprising an allosteric EGFR inhibitor and an ATP-competitive EGFR inhibitor.  Further, the reference claims provide a specific compound as the allosteric EGFR inhibitor, which is a compound of Formula (Ia).  Furthermore, the reference claims recite a pharmaceutical composition comprising the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor; and a method of treating cancer using the combination of allosteric EGFR inhibitor and ATP-competitive inhibitor, see claims 53-57.  
The instantly claimed generic group of compounds are structurally analogous to the allosteric EGFR inhibitor compounds represented by Formula (Ia) of reference claims.  One of ordinary skill in the art, when preparing the combination taught in reference claims would be in possession of the instantly claimed compound.  One of ordinary skill in the art in possession of the pharmaceutical combination of reference claims, would have been motivated to select the allosteric EGFR inhibitor compound of Formula (Ia) from the reference claims, with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 11, 13, 15, 17, 21-22, 25, 28, 31, 33, 37, 42-43, 45-46, 49-50, 52, 54-55, and 57-58 of copending Application No. 16/970,866. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a compound of Formula X: 
    PNG
    media_image2.png
    34
    292
    media_image2.png
    Greyscale
, wherein the 
    PNG
    media_image3.png
    32
    118
    media_image3.png
    Greyscale
 is a compound of Formula (Ia) or (Ib).  Further, the reference claims recite a pharmaceutical composition comprising the compound of Formula X; and a method of treating cancer using the compound of Formula X, see claims 54-55, and 57-58.  The reference disclosure provides that ‘the Targeting Ligand (TL) is a small molecule which is capable of binding to a target protein of interest, such as EGFR’ (see page 9); and further, discloses preparation of the compounds of Formula (Ia) and specific compounds within the genus of Formula (Ia), see the Examples in the specification starting at page 106.
The instantly claimed generic group of compounds are identical or structurally analogous to the Targeting Ligand compounds represented by Formula (Ia) of reference claims.  One of ordinary skill in the art, when preparing the compound of Formula X taught in reference claims would be in possession of the instantly claimed compound.  One of ordinary skill in the art in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 7, 11, 13, 15, 17, 19, 21-22, 25, 28, 31, 34-39, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9, 11, 19-20, 25, 28, 32, 34-36, and 67-78 of copending Application No. 16/970,874. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to a compound of Formula X: 
    PNG
    media_image2.png
    34
    292
    media_image2.png
    Greyscale
, wherein the 
    PNG
    media_image3.png
    32
    118
    media_image3.png
    Greyscale
 is a compound of Formula (Ia).  Further, the reference claims recite a pharmaceutical composition comprising the compound of Formula X; and a method of treating cancer using the compound of Formula X, see claims 75-78.  The reference disclosure provides that ‘the Targeting Ligand (TL) is capable of binding to EGFR’ (see page 9); and further, discloses preparation of the compounds of Formula (Ia) and specific compounds within the genus of Formula (Ia), see the Examples in the specification starting at page 116.
The instantly claimed generic group of compounds are identical or structurally analogous to the Targeting Ligand compounds represented by Formula (Ia) of reference claims.  One of ordinary skill in the art, when preparing the compound of Formula X taught in reference claims would be in possession of the instantly claimed compound.  One of ordinary skill in the art in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statements filed on November 19, 2021 and December 2, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

January 1, 2022